Citation Nr: 1711175	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-14 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a September 2007 rating decision with respect to the assignment of an effective date of May 2, 2005 for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from July 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This case is currently under the jurisdiction of the RO in Oakland, California. 

The Veteran testified at a hearing before the undersigned in September 2016.  A transcript is of record. 


FINDINGS OF FACT

1. Service connection for PTSD was previously denied in rating decisions dated in October 2002 and June 2003.  

2. The Veteran received notification of the June 2003 rating decision and his appellate rights in a June 2003 letter. 

3. The Veteran did not appeal the June 2003 rating decision, and new and material evidence was not added to the claims file within one year of the date of its mailing. 

4. The Veteran submitted a petition to reopen the service connection claim for PTSD on May 2, 2005.

5. Service connection for PTSD was granted in a September 2007 rating decision with an effective date of May 2, 2005, the date of the Veteran's petition to reopen. 

6. The effective date of May 2, 2005 for the award of service connection for PTSD in the September 2007 rating decision was reasonably supported by the law and the evidence then of record, as it is not undebatable that the June 2003 rating decision, which last denied service connection for PTSD, was not final, or that the Veteran submitted a petition to reopen the claim for PTSD prior to May 2, 2005.  


CONCLUSIONS OF LAW

1. The June 2003 rating decision is final with respect to the denial of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Clear and unmistakable error was not committed in the September 2007 rating decision with respect to the assignment of an effective date of May 2, 2005 for the award of service connection for PTSD.  38 U.S.C.A. §§ 5110, 5109A (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), as codified, in pertinent part, in 38 U.S.C.A §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2016), do not apply to CUE motions, as a motion to reverse or revise a final decision on the basis of CUE is not a claim for benefits, but is rather a collateral attack on that decision.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001) (holding that the VCAA does not apply to motions to revise or reverse a decision based on CUE); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).

VA treatment records dated prior to 2002 are not in the claims file.  In his September 2016 hearing testimony, the Veteran stated that he had been treated at the San Francisco VA Medical Center (VAMC) beginning in December 1994, and that he reported psychiatric symptoms such as nightmares at the time.  He indicated that he had not been diagnosed with PTSD in those earlier records.  VA treatment records issued since 1992 are in the constructive possession of VA adjudicators, even if not physically of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, these records must generally be obtained to assess their relevance.  However, in this case, there is no apparent reason why VA treatment records dated prior to 2002 would alter the Board's findings as to the finality of the June 2003 rating decision or the date of the Veteran's petition to reopen the claim, neither of which turns on what those records might have shown.  The Board also notes that the Veteran did not identify or refer to such records within one year of the June 2003 rating decision.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  Accordingly, there is no need to obtain these records to decide the issue on appeal. 


II. Merits of the Appeal

The Veteran states that CUE was committed in the September 2007 rating decision with respect to the May 2, 2005 effective date of service connection for PTSD awarded in that decision.  Specifically, he states that the evidence supported a diagnosis of PTSD prior to May 2, 2005, including at the time of prior decisions that denied service connection for PTSD on the basis that the evidence did not show a diagnosis at the time.  He also maintains that he was not properly notified of what evidence or information he must obtain to support the claim, including with regard to a diagnosis of PTSD.  The Veteran has not moved to revise or reverse the earlier rating decisions denying service connection for PTSD on the basis of CUE.  Accordingly, whether CUE was committed in those earlier rating decisions is not before the Board at this time. 

For the following reasons, the Board finds that CUE was not committed in the September 2007 rating decision with respect to the effective date of service connection for PTSD.  Therefore, the appeal must be denied. 



A. Factual Background

Service connection for PTSD was previously denied in rating decisions dated in October 2002 and June 2003.  The Veteran received notification of the June 2003 rating decision and his appellate rights in a June 2003 letter.  He did not appeal the June 2003 rating decision, and new and material evidence was not identified by the Veteran or added to the claims file within one year of the date of its mailing.  On May 2, 2005, he submitted a petition to reopen the service connection claim for PTSD.  Service connection for PTSD was granted in a September 2007 rating decision with an effective date of May 2, 2005, the date of the Veteran's petition to reopen. 


B. Applicable Law

Clear and Unmistakable Error

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating decision or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Simply claiming CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Similarly, general and unspecified allegations of error based on the failure to follow regulations, failure to satisfy due process requirements, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error" are too broad to show CUE.  See Fugo, 6 Vet. App. at 44.  

There is a three-part test to determine whether a decision must be revised or reversed based on CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (quoting Russell, 3 Vet. App. at 313-14); Wilson v. West, 11 Vet. App. 383, 386 (1998).



Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Thus, once a previous rating decision has become final, the earliest effective date of service connection generally is the date of the petition to reopen rather than the date of the initial claim.  See id.  Exceptions to this rule include a later grant of service connection based in whole or in part on newly obtained service department records under certain circumstances, as provided in 38 C.F.R. § 3.156(c) (2016), and when the previous final decision is revised or reversed on the basis of CUE, as provided in 38 U.S.C.A. § 5109A(a) (West 2014) and 38 C.F.R. § 3.105(a) (2016).  


Finality of Prior Decisions

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 


C. Analysis

Because the Veteran did not appeal the June 2003 rating decision or submit or identify new and material evidence within one year of the date of its mailing, that decision is final with respect to the denial of service connection for PTSD.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran petitioned to reopen the claim on May 2, 2005.  He does not state that he submitted an earlier petition after the June 2003 rating decision was issued, and the record does not show otherwise.  Accordingly, the effective date of the award of service connection for PTSD could be no earlier than May 2, 2005.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

The grant of service connection for PTSD in the September 2007 rating decision was not based on newly obtained service department records.  Therefore, a possible earlier effective date could not be awarded under 38 C.F.R. § 3.156(c).  

Accordingly, no error of fact or law was committed in the September 2007 rating decision in its award of an effective date of May 2, 2005 for service connection for PTSD, which was the date of the Veteran's petition to reopen the claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  That was the earliest possible effective date that could be granted under VA law. 

As already noted, the Veteran has not moved to revise or reverse on the basis of CUE the denials of service connection for PTSD in the October 2002 or June 2003 rating decisions.  His assertion that he had PTSD at the time of those decisions, and that he should have been properly notified of what information or evidence was required to support the claim, cannot support a finding that error was committed in the September 2007 rating decision with respect to the effective date assigned, which could be no earlier than his May 2, 2005 petition to reopen, regardless of what the evidence may have shown prior to that date.  See id.  

The Board also notes that mere assertions that due process requirements were not satisfied, or that VA failed to satisfy its duty to assist, can never establish CUE.  Fugo, 6 Vet. App. at 44.  Moreover, such issues would pertain to the earlier rating decisions denying service connection for PTSD-which are not currently under review-and not to the September 2007 rating decision, which granted the earliest effective date possible under VA law based on the record at the time. 

In sum, the Veteran has not identified any error of fact or law in the September 2007 rating decision based on the record at the time with respect to its award of an effective date of May 2, 2005 for service connection for PTSD.  Therefore, the motion to revise or reverse that decision on the basis of CUE is denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105. 


ORDER

Clear and unmistakable error was not committed in the September 2007 rating decision with respect to the assignment of an effective date of May 2, 2005 for the award of service connection for posttraumatic stress disorder; the appeal is denied.



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


